Citation Nr: 0833369	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  03-32 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to a higher initial evaluation for shell 
fragment wound damage of the right posterior thigh muscle 
(Muscle Group XIII), evaluated as 10 percent disabling from 
February 6, 1970.

2.  Entitlement to an increased rating for shell fragment 
wound damage of the dorsal spine area (Muscle Group XX), 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
February 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

During the pendency of this appeal, by way of a September 
2003 rating decision, the RO increased the veteran's 
evaluation for a shell fragment wound of muscle group XX 
(dorsal spine area) to 20 percent disabling, effective from 
October 7, 2002.  Additionally, during the pendency of this 
appeal, by way of an October 2007 rating decision, the RO 
assigned an effective date of February 6, 1970, for the shell 
fragment wound injury to the right posterior upper 
thigh/buttocks (muscle group XIII); and service connected the 
veteran for residuals of scarring of the back, and both 
buttocks.  Here, because the veteran has been separately 
service connected for scarring on his back and right upper 
posterior thigh/buttocks area resulting from his shell 
fragment wounds; the Board will not address the scarring 
aspect of the veteran's shell fragment wound disability to 
his back/dorsal area and right upper posterior thigh and 
buttocks in the decision below.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection (in this case, February 6, 1970), a 
practice known as "staged" ratings.  Id.  Inasmuch as the 
rating question involving shell fragment wound damage to the 
right posterior thigh area was placed in appellate status by 
a notice of disagreement expressing dissatisfaction with an 
original rating, the Board has characterized that issue as 
set forth on the title page.


FINDINGS OF FACT

1.  Shell fragment wound damage to the right posterior thigh 
muscle (muscle group XIII) is manifested by pain on flexion 
and extension of the hip.  No fatigue, weakness, or lack of 
endurance was shown following repetitive use.  Moderately 
severe muscle damage is not shown.

2.  Shell fragment wound damage to the dorsal spine area 
(muscle group XX) is manifested by mild pain on extension and 
lateral movements of the spine.  No fatigue, weakness or lack 
of endurance was noted; severe thoracic area muscle damage is 
not shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for shell fragment wound damage to the right 
posterior thigh muscle (muscle group XIII) have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.73, 
Diagnostic Code 5313 (effective prior to July 3, 1997); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.56, 4.71a, 4.73, Diagnostic 
Code 5313 (2007).

2.  The criteria for an evaluation in excess of 20 percent 
for shell fragment wound damage to the dorsal spine area 
(muscle group XX) have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.56, 
4.71a, 4.73, Diagnostic Code 5320 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in October 2002 and June 2005.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured in the process of 
the previous remand and RO subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews of the issues and the 
text of the relevant portions of the VA regulations.

The Board notes that the notifications did not include the 
criteria for assigning an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, there is no issue regarding effective dates now 
before the Board.  A remand is therefore not necessary to 
cure this defect prior to addressing the ratings to be 
assigned for service-connected disability.

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements, and finds that further notification is not 
necessary.  With such claims, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
the claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's 
employment and daily life (such as a specific 
measurement or test result), the Secretary must 
provide at least general notice of that requirement 
to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  

The Board notes that the notice provided in this case was 
issued prior to the decision in Vazquez-Flores.  As such it 
does not take the form prescribed by that case.  Failure to 
provide pre-adjudicatory notice of any of the necessary duty-
to-notify elements is presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  Nevertheless, 
lack of harm may be shown (1) when any defect was cured by 
actual knowledge on the part of the claimant, (2) when a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) when a benefit could not have 
been awarded as a matter of law.  Id., at 887; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).  

The Board notes that the veteran was questioned about the 
effect the worsening of his shell fragment wound of the 
back/dorsal area (Muscle Group XX) had on his daily life and 
occupational activities at his March 2003 and March 2007 VA 
examinations performed in association with this claim.  In 
response to questioning regarding the impact of his 
disability on his daily life and occupational activities, the 
veteran reported in his March 2003 examination, that he had a 
difficult time walking and doing chores, noting that his job 
had been affected by his low back pain.  More specifically, 
regarding the impact of his muscle group XX injury on his 
daily activities, the veteran noted at his March 2007 
examination, that he had a lot of pain and aches in the 
middle back area, but noted that he was able to function in 
his usual occupation and that there was no loss of time 
because of his back problems.  The veteran stated that he can 
walk a mile or 2 and could sit and drive his truck without 
any pain.  The Board finds that the responses to the 
questioning at both the March 2003 and March 2007 
examinations regarding the situations that give the veteran 
the greatest difficulty in his daily life, in addition to the 
veteran's October 2002 statement regarding how the shell 
fragment wound damage of the dorsal area affects his daily 
life, show that the veteran had actual knowledge that medical 
and lay evidence was required to show an increase in 
severity, including the impact on his daily life, and 
employment.

Further, a notification dated in September 2003 provided 
notice to the veteran of the types of evidence, both medical 
and lay, that could be submitted in support of his claim, and 
also notified him of the specific rating criteria that would 
be used to evaluate his muscle injury.  In light of the 
foregoing, the Board finds that, while the notice 
requirements of Vazquez-Flores were not met as contemplated 
by the Court, the administrative appeal process provided the 
veteran with notice of the specific rating criteria, and it 
is apparent from the record that he understood those things 
relative to a claim for increase as contemplated by the 
Vazquez-Flores Court.  Consequently, a remand is not now 
required to furnish additional notice.

The Board also notes that a claim for increased rating and a 
claim for a higher initial rating are similar in that the 
veteran seeks a higher evaluation for a service-connected 
disability.  The Court, however, did not hold in Vazquez-
Flores that the VCAA notice requirements set forth in that 
decision applied to initial rating claims such as the one 
relative to Muscle Group XIII.  

In this regard, for example, if a veteran files a claim for 
service connection for a disability, he is provided with VCAA 
notice as to that claim, the claim is granted, and he files 
an appeal with respect to the rating assigned and/or 
effective date of the award, VA is required to follow a 
procedure different from the VCAA notification.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board notes that after an appellant has filed a notice of 
disagreement as to the initial effective date or disability 
rating assigned-thereby initiating the appellate process-
different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  

Here, the veteran's claim for a higher initial rating for 
shell fragment wound damage to the upper posterior right 
thigh/buttocks would appear to fall squarely within the fact 
pattern above.  Thus, no additional VCAA notice was required 
with respect to that issue on appeal.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA medical records, and 
secured examinations in furtherance of his claims.  VA has no 
duty to inform or assist that was unmet.

II. Background

An August 1969 admission summary from the 36th Evacuation 
hospital shows that the veteran was injured when he was 
struck by fragments from a mortar round.  The veteran was 
diagnosed with shell wound fragments of the back, chest, and 
left and right buttocks.  The report stated that there was no 
artery or nerve involvement.  The admission summary noted 
that debridement of the wounds was performed under general 
anesthesia, and that there was delayed primary closure of the 
wounds of the back and both buttocks.  The examiner noted no 
gross infection.  The records show that the veteran's wounds 
were cleaned and changed daily, and that he underwent 
physical therapy, with range of motion testing in the right 
knee shown as normal, and that he started hamstring and 
buttocks stretching and straight leg raising.

The veteran's September 1970 separation examination noted 
that in August 1969, he sustained fragment wounds to his 
lower extremities, and noted that all fragments were 
surgically removed except for one.  The examiner noted that 
the veteran had pain in his lower thoracic spine.  An April 
1970 VA examination diagnosed the veteran with cicatrices of 
shell fragment wounds of the left and right buttocks, well 
healed.

The veteran was afforded a VA examination in March 2003.  The 
examiner noted that he reviewed the claims file which showed 
that the veteran was struck by mortar fragments in August 
1969 while in Vietnam.  It was reported that the veteran had 
had multiple operations in field hospitals at that time, but 
since that timeframe he has had no further operations.  The 
veteran noted that he still digs out small pieces of fragment 
on a regular basis.  The examiner noted a large amount of 
tissue almost the size of a fist, that was missing from the 
posterior upper thigh, and also noted a documented group XX 
muscle injury of the spinal muscles.  The veteran reported 
that flare-ups of the residuals of his muscle injury occur 
frequently, and he noted that he had a difficult time walking 
and doing chores, noting that his job was being affected 
because of low back pain.  On examination, the examiner 
reported that no muscle herniation was noted, but stated that 
the veteran did have a slight decrease in muscle strength in 
the right leg secondary to the thigh injury, as well as mild 
loss of muscle function in the right lower extremity.  The 
examiner noted right hip flexion was from 0 to 85 degrees, 
and regarding the back range of motion, the examiner noted 
that the veteran was able to forward flex the truck from 0 to 
70 degrees, posteriorly extend it from 0 to 15 degrees, 
laterally flex the truck from 0 to 20 degrees in both 
directions, and laterally rotate the trunk from 0 to 20 
degrees in both directions, complaining of pain while doing 
all of these.  The examiner diagnosed the veteran with 
multiple fragment wounds with the largest being a 15 x 6 cm 
posterior thigh scar with moderate to marked tissue loss.

The examiner noted that he evaluated the veteran as required 
by DeLuca, and found that he was only able to perform one 
additional forward flexion exercise concerning the trunk and 
back, and he did this from 0 to 55 degrees, with pain 
beginning when he reached 45 degrees and then he had to stop 
at 55 degrees.  The examiner noted that the veteran exhibited 
moderate pain, moderate weakness, and moderate fatigability, 
but no incoordination.  Concerning the veteran's right hip, 
he was able to perform two additional flexion exercises from 
0 to 75 degrees, but could not go any farther due to pain, 
mild weakness, and mild to moderate fatigability but no 
incoordination.  A CT scan of the lumbosacral spine dated in 
October 2002 showed degenerative joint disease and a diffuse 
bulging annulus at L3-4, but no central canal stenosis, or 
disk herniation.

The veteran was afforded another VA examination in March 
2007.  At this examination, the examiner noted that he had 
reviewed the service medical records and that the veteran was 
struck by a mortar fragment in August 1969 in Vietnam and 
sustained a wound on the upper back muscle group XX which 
affected the spinal muscles.  At this examination, the 
veteran complained of aches affecting the mid back and the 
right shoulder areas; however, he reported no fatigue or lack 
of endurance, and denied any weakness.  He reported no loss 
of time because of his back pain and stated that he was able 
to function in his usual occupation.  He noted that he could 
walk a mile or two and could stand for 20 minutes on concrete 
without pain, and could sit or drive his truck without any 
pain.  The examiner noted that the veteran did not have any 
incapacitating episodes of back pain for the past 12 months.

Regarding Muscle Group XIII, the examiner noted that the 
veteran sustained a fragment wound in the right posterior 
thigh and buttock area with some loss of underlying tissue.  
The veteran complained of aches at the level of 5/10, at 
times when he first gets up in the morning, but noted that 
after moving a while the ache would go away.  He noted that 
he usually had stiffness of his right hip in the morning 
until he moved it, but denied fatigue, impaired endurance, or 
weakened movement.

On examination, spine range of motion included forward 
bending to 90 degrees with a pulling sensation, extension to 
18 degrees with pain, lateral flexion left and right with 
pain, and rotation left and right to 30 degrees with ache.  
Overall, the examiner noted that extension and lateral 
movements of the spine in the dorsal and lumbar areas were 
associated with mild pain.  Regarding neurological 
symptomatology, the examiner noted that sensation was intact, 
and both knee jerks and ankle jerks are equal and 1+.  An x-
ray of the thoracic spine showed a large metallic density 
overlying the left hemi-thoracic area measuring 1.8 cm in 
length, and the examiner noted degenerative changes of the 
thoracic spine.  An x-ray of the lumbar spine showed disc 
space narrowing at L4-L5, and the impression was degenerative 
disc and degenerative joint disease of the lumbar spine.

Regarding the posterior thigh, the examiner noted that there 
was a well-healed scar and that the right hip motion was 
associated with some pain on flexion with a 0 to 110 degree 
motion, and abduction to 45 degrees without pain.  Following 
repeated testing, the same measurements are noted as above, 
with no fatigue, no impaired endurance, and no weakened 
movements.  The examiner noted that the veteran had some pain 
on flexion of the hip and extension of the hip with no pain 
on flexion of the knee.  Knee motion was normal, with no 
painful motion, no fatigue, no impaired endurance and no 
weakened movement.  The examiner noted that the right side 
did not have any atrophy, and the strength was normal and 
sensation was intact.  An x-ray of the right hip showed 
degenerative changes of the hip joints with metallic 
densities overlying the upper body of the right hip.  An x-
ray of the right femur showed multiple metallic densities 
overlying the upper thigh and right buttock, but no fracture 
or dislocation was identified.

The March 2007 examiner diagnosed the veteran with status-
post fragments in muscle group XX with affected spinal 
muscles of the right thoracic muscle with a well-healed scar.  
The examiner stated that the impairment of the thoracic spine 
was mild and the impairment of the lumbosacral spine was 
moderate with degenerative changes and retained metallic 
fragments in the area of the thoracic spine.  Neurological 
examination was normal, and the examiner noted that the 
veteran had mild impairment due to an ache with limited 
motion mostly on extension and lateral movements of the 
spine.  Regarding Muscle Group XIII, the examiner noted that 
the muscles affected mildly the hip flexion and hip 
extension, with no definite weakness, no atrophy of the 
muscles, no fatigue, and mild pain; with no incoordination 
and mild limitation of motion, mainly on flexion.  
Neurological examination was normal.

III. Pertinent law & regulations

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate in 
any increased-rating claim in which distinct time periods 
with different ratable symptoms can be identified.  Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

As noted in the introduction above, the Court has indicated 
that a distinction must be made between a veteran's 
dissatisfaction with original ratings and dissatisfaction 
with determinations on later filed claims for increased 
ratings.  Fenderson, supra.  Accordingly, the Board will 
evaluate the veteran's shell fragment wound damage of the 
right posterior thigh/buttock area to determine if the 
evidence of record entitles him to a rating higher than 10 
percent at any point since the initial award of service 
connection on February 6, 1970.

Prior to July 3, 1997, a moderate disability of the muscles 
consists of a through and through or deep penetrating wound 
of relatively short track by a single bullet or small shell 
or shrapnel fragment.  Objective findings of a moderate 
disability of the muscle are the following:  linear or 
relatively small entrance and (if present) exit scars so 
situated as to indicate a relatively short track of the 
missile through muscle tissue; signs of moderate loss of deep 
fascia or muscle substance or impairment of muscle tonus; and 
definite weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b), as in effect prior to July 3, 1997.

Prior to July 3, 1997, a moderately severe disability is 
presented by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size, 
or a large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, and with 
intermuscular cicatrization. Objective findings of a 
moderately severe wound include the following: relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of the missile through important muscle 
groups; indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles in comparison to the 
sound side; and tests of strength and endurance of muscle 
groups involved in comparison to the sound side give positive 
evidence of marked or moderately severe loss.  38 C.F.R. § 
4.56(c), as in effect prior to July 3, 1997.

Prior to July 3, 1997, severe muscle disability consists of 
through and through or deep penetrating wounds due to a high-
velocity missile or to large or multiple low-velocity 
missiles, or a shattering bone fracture; with extensive 
debridement, prolonged infection, or sloughing of soft parts; 
intermuscular binding; and cicatrization. The history of the 
injury should be similar to moderately severe muscle injury, 
but in an aggravated form. Objective findings should include 
extensive ragged, depressed and adherent scars so situated as 
to indicate wide damage to the muscle groups in the track of 
the missile.  X-rays may show retained metallic foreign 
bodies, and palpation should show moderate or extensive loss 
of deep fascia or muscle substance, with soft or flabby 
muscles in the wound area. Adaptive contraction of an 
opposing group of muscles, if present, indicates severity, as 
does adhesion of a scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, in an area where the bone 
is normally protected by muscle.  38 C.F.R. § 4.56(d), as in 
effect prior to July 3, 1997.

Prior to July 3, 1997, where there was a history of a 
compound, comminuted fracture and definite muscle or tendon 
damage from the missile, a severe grade of injury was to be 
presumed.  38 C.F.R. § 4.72, as in effect prior to July 3, 
1997.

As suggested by the paragraphs above, the VA Schedule for 
Rating Disabilities for muscle injuries was revised, 
effective July 3, 1997.  See 62 Fed. Reg. 30235 (June 3, 
1997).  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement. 38 C.F.R. § 
4.56(c) (2007).

Under the schedule for rating muscle disabilities effective 
July 3, 1997, an open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved, unless for locations such as the wrist or 
over the tibia, evidence establishes that the muscle damage 
is minimal. Objective findings of a moderate disability 
include (1) some loss of deep fascia or muscle substance, or 
some impairment of muscle tonus; and (2) loss of power or 
lowered threshold of fatigue when compared to the sound side.  
Moreover, moderately severe disability consists of through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Objective findings of a moderately 
severe disability include the following:  entrance and (if 
present) exit scars which indicated the track of a missile 
through one or more muscle groups; indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles in comparison to the sound side; and 
tests of strength and endurance in comparison to the sound 
side demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56.  (2007).

Severe disability consists of through-and-through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. Furthermore, objective 
findings of a severe disability include the following:  
ragged, depressed, and adherent scars that indicate wide 
damage to the muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles swell and harden 
abnormally in contraction; and tests of strength, endurance, 
or coordinated movements in comparison to the corresponding 
muscles of the uninjured side indicate severe impairment of 
function.  See 38 C.F.R. § 4.56.

If present, the following are also signs of severe muscle 
disability:  (1) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
tract of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (7) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56 (2007).

IV. Analysis

Muscle Group XIII

The RO has evaluated the veteran's fragment wound of the 
posterior upper thigh and buttocks utilizing Diagnostic Code 
5313, which evaluates injuries to Muscle Group XIII, which 
encompasses muscles of the pelvic girdle and thigh.  Their 
functions include extension and flexion of the hip and knee.  
The veteran's disability has been rated pursuant to 
Diagnostic Code 5313 as "moderate" with a 10 percent rating.  
A moderately severe disability warrants a 30 percent rating, 
and a severe disability warrants a 40 percent rating.  38 
C.F.R. § 4.73, Diagnostic Code 5313 (2007).  These are the 
same rating levels identified in the earlier version.  
38 C.F.R. § 4.73 (1996).  

Here, the Board finds that the disability picture related to 
the residuals of the shell fragment wound damage of the upper 
right posterior thigh/buttocks, more nearly approximates the 
criteria required for the currently assigned 10 percent 
rating, and that a higher rating is not warranted under 
either the old or new rating criteria.  This assessment is 
supported by the service medical records, in addition to the 
March 2003 and March 2007 VA examinations.  Specifically, 
under the new rating criteria, although the service medical 
records show evidence of debridement of the wound, and a 
delayed primary closure, there is no evidence of prolonged 
infection or sloughing of soft parts, nor is there evidence 
of intermuscular scarring.  Further, the March 2007 
examination showed full range of knee motion, and hip motion 
was only 15 degrees less than full range of motion.  
Additionally, the examiner noted no incoordination, no 
atrophy, no fatigue, no impaired endurance, no weakened 
movements, and normal strength following repeated testing.  
In summary, the veteran's muscle disability was described by 
the March 2007 examiner as mildly affecting limitation of 
motion, specifically, hip flexion and extension.  While there 
was evidence in March 2003 of a slight decrease in muscle 
strength, mild loss of muscle function in the right lower 
extremity, and some limitation of motion of the hip, (from 
zero to 85 degrees with 125 degrees representing full range 
of motion), these symptoms, when taken together, are not 
indicative of a moderately severe disability.  38 C.F.R. 
§ 4.56 (2007).  

Further, considering the veteran's disability under the old 
rating criteria, the service medical records do not show that 
the veteran's shell fragment wound of the upper right 
posterior thigh resulted in prolonged infection, sloughing of 
soft parts, or intermuscular cicatrization.  Additionally, 
objective findings do not indicate moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles in comparison to the 
sound side.  See March 2003 and March 2006 VA examinations.  
Regarding strength and endurance testing, the evidence shows 
only a slight decrease in muscle strength in March 2003, but 
normal strength in 2007, and no impaired endurance.  
Therefore, the record does not show evidence of marked or 
moderately severe loss of muscle strength or endurance, as is 
required to obtain a higher evaluation under the old rating 
criteria.  38 C.F.R. § 4.56(c), as in effect prior to July 3, 
1997.  The earlier evidence, dating back to 1970, does not 
reflect any different level of disability.

In summary, after considering both the old and new rating 
criteria pertaining to the veteran's disability, and 
considering the evidence since February 1970, the Board does 
not find that a higher evaluation is warranted at any point.

Muscle Group XX

The RO has evaluated the veteran's fragment wound of the 
dorsal area utilizing Diagnostic Code 5320, which provides 
for evaluating injuries to Muscle Group XX, which encompasses 
muscles of the torso and neck anatomical region.  See 38 
C.F.R. § 4.73, DC 5320.  The function of these muscles is as 
follows: Postural support of the body, and extension and 
lateral movements of the spine.  The muscles include spinal 
muscles: Sacrospinalis (erector spinae and its prolongations 
in thoracic and cervical regions). Id.  There are two sets of 
rating criteria within DC 5320, applicable to: 1) the 
cervical and thoracic region and 2) the lumbar region.  
Muscle disability under this provision for the cervical and 
thoracic region is evaluated as follows: slight (0 percent); 
moderate (10 percent); moderately severe (20 percent); and 
severe (40 percent).

Here, the Board finds that the disability picture related to 
the shell fragment wound damage of the veteran's muscle group 
XX, dorsal area/back, more nearly approximates the criteria 
required for the currently assigned 20 percent rating, and 
that a higher, 40 percent rating is not warranted.  This 
assessment is clearly supported by both the March 2003 and 
March 2007 VA examiners.  Here, the March 2007 examiner 
described the veteran's impairment of the thoracic spine as 
mild, and the impairment of the lumbosacral spine as 
moderate; and noted a mild impairment due to an ache with 
limited motion on extension and lateral movements of the 
spine.  Further, the March 2003 examiner noted that on range 
of motion testing, the veteran exhibited moderate pain, 
moderate weakness and moderate fatigability, but no 
incoordination.  The service medical records show no evidence 
of prolonged infection (the April 1969 admission summary 
noted no gross infection), sloughing of soft parts, or 
intermuscular binding and scarring.  

In summary, the manifestations of the veteran's shell 
fragment wound damage to muscle group XX, resulted in a 
moderately severe disability, as contemplated by the 
currently assigned 20 percent evaluation.  Regarding 
objective findings, there is no evidence of loss of deep 
fascia or muscle substance, or soft flabby muscles in the 
wound area; nor is there evidence that the muscles swell or 
harden abnormally in contraction.  Further, there is no 
indication of severe impairment of function, as the March 
2007 examiner specifically described the veteran's degree of 
impairment of the thoracic spine as mild, and the degree of 
impairment of the lumbosacral spine as moderate, noting a 
mild impairment due to an ache with limited motion on 
extension and lateral movements of the spine.  As such, the 
Board does not find that the veteran is entitled to a higher, 
40 percent evaluation for his shell fragment wound damage to 
muscle group XX.

While the examiners have referred to the lumbar spine, there 
is no indication that the service-connected muscle damage 
affects that area of the spine.  Nor is there any indication 
that the veteran has been service connected for the 
degenerative joint disease or degenerative disc disease 
affecting the spine.  Consequently, the Board finds no basis 
for award of a higher rating based on muscle damage in the 
lumbar spine area or on account of other disease processes.  
See, e.g., 38 C.F.R. § 4.55(e) (2007) (for compensable muscle 
group injuries which are in the same anatomical region but do 
not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.)


ORDER

A higher initial evaluation for shell fragment wound damage 
of the right posterior thigh muscle/buttocks (Muscle Group 
XIII) is denied.

Entitlement to an increased rating for shell fragment wound 
damage of the dorsal spine area (Muscle Group XX), currently 
evaluated as 20 percent disabling, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


